RCE DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 01/27/2022 after the non-final rejection of 10/15/2021. No claims have been added, amended or cancelled in this submission. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicants in their arguments have merely reproduced verbatim the paragraphs quoted by the Examiner in the last office action along with definitions of sentiment and sentiment analysis from Merriam Webster dictionary and Wikipedia respectively. The Applicants arguments have been fully considered but are unpersuasive for at least the reasons listed below. 

To begin with, “sentiment analysis” is nowhere recited in the instant claim 1. Further, Applicants are not using their specification to define the terms in question, namely sentiment and sentiment analysis. As per Google, sentiment could be a view or attitude. Thus, the user expressing what he/she would “like” to Darachi (U.S. Patent Application Publication # 2019/0377544 A1) satisfy the broad but reasonable interpretation of sentiment and sentiment analysis respectively. The Applicants have not outlined any other arguments with regards to the remaining claims and hence they too are deemed addressed by the discussion so far.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

3.	Claims 1-2, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Patent Application Publication # 2016/0284351 A1) in view of Duersch (U.S. Patent Application Publication # 2020/0288204 A1) and further in view of Darachi (U.S. Patent Application Publication # 2019/0377544 A1).

With regards to claim 1, Ha teaches a computer-implementable method for audio collection of website ambient 2data comprising 3connecting to a particular website (Para 73 and figure 4A, teach a web browsing application may be running in the foreground in the electronic device 100);

4collecting audio data of a user during a website browsing session (Para 73 and figure 4A, further teach a voice recognition application running in the background whereby the electronic device 100 receives the voice input from the user through the voice input module 140);

converting the collected audio data to text (Para 73 and figure 4A, further teach a voice recognition application running in the background whereby the electronic device 100 receives the voice input from the user through the voice input module 140. A voice recognition application inherently converts audio data to text);

6identifying certain key words of the text that are relevant to the business (Para 69, teaches that input audio could contain keywords such as "weather", "schedule", "Bluetooth", "wireless fidelity” or “Wi-Fi" etc. These keywords may be relevant to the business of controlling a specific module embedded in the electronic device 100 or may be a content request);

and 7providing the identified certain key words for further analysis (Para 70, teaches that the processor 120 determines whether the received voice input keyword is the control command about the module embedded in the electronic device 100 or is the content request which requests an output of the specific content);

However, Ha may not explicitly detail collecting ambient audio data of a user during a website browsing session and converting the collected ambient audio data to text. This is taught by Duersch (Paragraphs 28 and 121 along with figure 2, teach a digital content personalization system can collect audio content that provides audio portraying the user while the user accesses the one or more websites. The audio content can include words spoken or noises made by the user or any other background noises. The system can determine the language of the user's speech as well as the tone of the user's voice to determine an understanding of the user's meaning which can include using speech to text conversion); 

Ha and Duersch can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Duersch (Use of a speech recognizer for ambient audio of a user) with those of Ha (Use of speech processing in a computing device) so as to accurately identify digital content that is currently relevant to the user (Duersch, para 3);

Ha and Duersch may not explicitly detail the limitation wherein the collected ambient audio data of the user is specific to the particular website and includes user sentiment and experience related to products and/or services of a business supported by the particular website. However, Darachi teaches this (Paragraphs 13-16 and figure 1, teach speech based control of a website where user expresses sentiment verbally regarding products and services supported by said website);

Ha, Duersch and Darachi can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Darachi (Use of a speech commands for website browsing) with those of Ha and Duersch (Voice based control and interaction in a computing device) so as to provide a convenient website navigation system (Darachi, para 3).

claim 2, Ha teaches the method of claim 1, wherein the particular website is operated by the 2business and user interface code for the website is provided by the business (Paragraphs 78 and 86 along with figure 6, teach that when the voice input corresponding to the "weather" is received from the user, the processor 120 of the electronic device 100 displays a first icon 501 associated with the weather e.g., cloudy and rain of the day, on which the voice input is received, on the screen 500a on which the web browsing application is displayed. A dynamic animation effect may be added to the first icon 501, e.g. rain from the cloud).

With regards to claim 10, Ha teaches the system of claim 8, wherein the collecting the audio data is activated by 2the user (Para 73, further teaches that before providing the voice input to the electronic device 100, the user may provide a voice, which is specified in advance, such that a state of the voice recognition application is switched from a sleep state to an active state).

With regards to claims 8-9, these are system claims for the corresponding method claims 1-2. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8-9 are similarly rejected under the same rationale as applied above with respect to method claims 1-2. Para 25 of Ha teaches the various hardware involved including a computer or cellphone. 

With regards to claims 15-16, these are computer readable medium (CRM) claims for the corresponding method claims 1-2. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 15-16 are similarly rejected under the same rationale as applied above with respect to method claims 1-2. Para 25 of Ha teaches the various hardware involved including a computer or cellphone which inherently includes a memory and processor. 

4.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of in view of Duersch further in view of Darachi and in further view of Simar (U.S. Patent Application Publication # 2020/0403618 A1).

With regards to claim 13, Ha, Duersch and Darachi may not explicitly detail the limitation wherein the collecting the audio data of the user is 2continuous during the website browsing session. However, this is taught by Simar (Para 103 and figure 8B, teach a microphone that continuously listens to the surrounding area and sends the audio signal to a voice detector). 

Ha, Duersch, Darachi and Simar can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine Simar, para 29). 

With regards to claim 17, this is a CRM claim for the corresponding method claims 3. These two claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 3. 

5.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of in view of Duersch further in view of Darachi and in further view of Chapman (U.S. Patent Application Publication # 2020/0160844 A1).

IWith regards to claim 41, Ha, Duersch and Darachi may not explicitly detail the limitation wherein the converting is performed by a Natural 2Language Processing (NLP) module or NLP enabled operating system. However, this is taught by Chapman (Paragraphs 18-19, teach continuously audio gathering assistive device that uses natural language processing to analyze the audio). 

Ha, Duersch, Darachi and Chapman can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have Chapman, para 21). 

With regards to claim 11, this is a system claim for the corresponding method claim 4. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 4.  

6.	Claims 5-7, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of in view of Duersch further in view of Darachi and in further view of Barbello (U.S. Patent Application Publication # 2019/0311714 A1).

1With regards to claim 51, Ha, Duersch and Darachi may not explicitly detail the limitation wherein the identifying certain key words is 2performed using a dictionary provided by the business. However, this is taught by Barbello (Abstract, teaches an ambient speech collecting system. Paragraphs 30-35, 

Ha, Duersch, Darachi and Barbello can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Barbello (Use of keyword spotting in continuously active microphone for listening to audio data) with those of Ha, Duersch and Darachi (Voice based interaction with a computing device) so as to reduce system complexity and conserve power (Barbello, para 29). 

With regards to claim 61, Ha, Duersch and Darachi may not explicitly detail the limitation wherein the providing includes customer data wherein 2the certain key words are attached as metadata to the customer data. However, this is taught by Barbello (Paragraphs 36-43, teach that the speech collected could include keywords, which could be treated as metadata related to a particular business such as healthcare or media or entertainment. These keywords could be processed by a local or remote server or both). 

Ha, Duersch, Darachi and Barbello can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Barbello (Use of keyword spotting in continuously active Barbello, para 29). 

1With regards to claim 71, Ha, Duersch and Darachi may not explicitly detail the limitation further comprising associating the certain key words 2with actions performed by the user during the website browsing session. However, this is taught by Barbello (Paragraphs 34, teaches that user permission could be represented by the user's pressing a button of a search link related to a detected key phrase. In response to receiving the permission, the device could then transmit, to a remote system, some information related to the detected trigger sound e.g., a request for additional information, a request for a translation service, a request for search results).

Ha, Duersch, Darachi and Barbello can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Barbello (Use of keyword spotting in continuously active microphone for listening to audio data) with those of Ha, Duersch and Darachi (Voice based interaction with a computing device) so as to reduce system complexity and conserve power (Barbello, para 29). 

claims 13-14, these are system claims for the corresponding method claims 5 and 7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 13-14 are similarly rejected under the same rationale as applied above with respect to method claims 5 and 7.  

With regards to claims 18-20, these are CRM claims for the corresponding method claims 5-7. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 18-20 are similarly rejected under the same rationale as applied above with respect to method claims 5-7. 

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of in view of Duersch further in view of Darachi in further view of Chapman and further in view of Lewis (U.S. Patent Application Publication # 2018/0191788 A1).

With regards to claim 121, Ha, Duersch, Darachi and Chapman may not explicitly detail the limitation wherein identifying includes an NLP access API to 2retrieve the texts. However, Lewis teaches this (Para 53 and figure 1, teach that the direct action API 135 of the data processing system 105 can generate, based on the request or the trigger keyword, the action data structures. The action data 

Ha, Duersch, Darachi, Chapman and Lewis can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Lewis (Use of API for text retrieval in natural language processing) with those of Ha, Duersch, Darachi and Chapman (Voice based interaction with a computing device) so as to reduce network bandwidth usage, latency, processing utilization and power consumption of the client computing device that renders the content item (Lewis, para 18). 

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Kanda (U.S. Patent Application Publication # 2016/0378424 A1), Mao (U.S. Patent Application Publication # 2005/0226431 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)